         Case: 20-35743, 09/07/2021, ID: 12221143, DktEntry: 21, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                     SEP 07 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 LINDA CREED and TYLER RIBERIO,                 No. 20-35743

               Plaintiffs - Appellants,
                                                D.C. No. 3:20-cv-00065-HRH
   v.                                           U.S. District Court for Alaska,
                                                Anchorage
 ALASKA STATE EMPLOYEES
 ASSOCIATION/AFSCME LOCAL 52                    MANDATE
 and KELLY TSHIBAKA, in her official
 capacity as Commissioner of
 Administration for the State of Alaska,

               Defendants - Appellees.


        The judgment of this Court, entered August 16, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Jessica Flores
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




         Case 3:20-cv-00065-HRH Document 46 Filed 09/07/21 Page 1 of 1
